PER CURIAM.
George Simmons was indicted by the Orleans Parish grand jury for the second degree murder of Joseph Holmes on August 7, 1974, in violation of La.R.S. 14:30.1. After trial by jury, he was found guilty as charged and was thereafter sentenced to life imprisonment at hard labor. On appeal, defendant relies on one assignment of error for reversal of his conviction and sentence.
Defendant contends that the trial judge erred in not requiring the state to furnish certain information and evidence requested in his prayer for oyer. Pretrial discovery is not allowed to the defendant in criminal *645cases except in certain limited exceptions not present here. Hence, we find no error in the ruling of the trial judge.
DECREE
For the reasons assigned, the conviction and sentence are affirmed.